DETAILED ACTION
This Office Action is in response to claims filed on 5/11/2020.
Claims 1-26 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:  the “and/or” at the end of line 7 should be moved to the end of line 8.  Appropriate correction is required.

Claim 44 is objected to because of the following informalities: “in response to a determination that the second cell fulfils the movement criterion: keeping of the TRxP in the first cell” should be read as “in response to a determination that the second cell does not fulfil the movement criterion: keeping of the TRxP in the first cell” (see paragraph [0129] and claim 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-29, 31, 38-40, 42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US RE47191 E); in view of Khay-lbbat et al. (US 2014/0269624 A1).

Regarding claims 27, 38 and 49; Ma discloses in response to determining that the first TRxP fulfills the utilization criterion: gathering utilization statistics associated with the first TRxP and/or with the first network cell (a system dynamically updates load distribution in one region including a transmission point; see lines 43-62, col. 6); evaluating the gathered utilization statistics (if the traffic load of a portion of the network exceeds a predetermined threshold; see lines 43-62, col. 6); determining, based on the evaluated utilization statistics, whether moving the first TRxP to a second network cell will improve overall system performance of the wireless communication network (in accordance with the collected data, determining that a transmit point is to be added to a second hyper cell; dynamically adapting hyper cells may improve performance of cellular network; see lines 33-38, col. 1; lines 1-13, col.2 and lines 43-62, col. 6); and in response to determining that moving the first TRxP to the second network cell will improve the overall system performance of the wireless communication network: determining whether the second cell fulfils a movement criterion (hyper cell 184 is an active cell including transmission points communicating with a UE; see lines 33-42, col. 6 and Fig. 1B); and moving the first TRxP to the second cell of the wireless communication network in response to determining that the second cell fulfils the movement criterion (the system may change the cell ID associated with transmit point 196 from the cell ID of hyper cell 182 to the cell ID of hyper cell 184; see lines 63-67, col. 6).
Ma discloses moving a transmission point to a second cell when traffic load exceeds a predetermined threshold. 
Ma does not explicitly disclose gathering traffic load information of a first cell based upon performance measurement of a first cell.
Khay-lbbat discloses determining whether a first TRxP comprised in a first network cell fulfills a utilization criterion (determining that a connection quality of a cellular network has dropped below a threshold connection quality and then determining a loading on a serving cell of the network exceeds a threshold; see paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma and Khay-lbbat to gather traffic load information based upon performance measurement in order to determine congestion level of a cell (see paragraph [0082]). 

Specifically for claim 38; Ma discloses an arrangement for improving system performance in a wireless communication network, the wireless communication network comprising one or more network cells (the system includes hyper cells 182 and 184; see lines 33-, wherein each network cell comprises one or more transmission points (TRxP) transmitting cell specific information (each hyper cell include many transmit points; each transmit point creates a cell and is assigned a unique cell ID to communicate with a UE; see lines 40-47, col.1; lines 33-42, col. 6 and Fig. 1B), the arrangement comprising: processing circuitry (processor; see lines 1-10, col. 10 and Fig. 7); memory containing instructions executable by the processing circuitry (memory; see lines 1-10, col. 10 and Fig. 7).

Specifically for claim 49; Ma discloses a transmission point (TRxP) deployable in a network cell of a wireless communication network (transmit point deployed in a hyper cell 182; see lines 33-42, col. 6 and Fig. 1B); the wireless communication network comprising one or more network cells (the system includes hyper cells 182 and 184; see lines 33-42, col. 6 and Fig. 1B), wherein each network cell comprises one or more transmission points transmitting cell specific information (each hyper cell include many transmit points; each transmit point creates a cell and is assigned a unique cell ID to communicate with a UE; see lines 40-47, col.1; lines 33-42, col. 6 and Fig. 1B); wherein the network cell is controlled by a radio node (the hyper cell is controlled by a access unit; see Fig. 1A), the TRxP comprising: An arrangement for improving system performance, the arrangement comprising processing circuitry and memory containing instructions executable by the processing circuitry (during operation, application 708 is loaded from storage device 706 into memory 704 and executed by processor 702; see lines 4-6, col. 10 and Fig. 7).

Regarding claims 28 and 39; Ma discloses gathering traffic load information of a first cell. 

Khay-lbbat discloses determining whether the first TRxP is new to the communication network; determining whether the first TRxP has recently been moved between network cells; determining whether the first TRxP is the only TRxP in the first network cell; determining whether the performance of the first cell is below a performance threshold (determining that a connection quality of a cellular network has dropped below a threshold connection quality and then determining a loading on a serving cell of the network exceeds a threshold; see paragraph [0082]); and/or determining whether a predetermined time period has expired since the utilization criterion for the first TRxP was last determined (no patentable weight is given to other limitations due to the claim language or).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma and Khay-lbbat to determine performance measurement in order to gather traffic load information for congestion level of a cell (see paragraph [0082]). 

Regarding claims 29 and 40; Ma discloses gathering handover statistics for at least the first TRxP; gathering layer 2 and/or layer 3 mobility statistics for at least the first TRxP; gathering resource lending statistics associated with at least the first TRxP; gathering load statistics associated with at least the first TRxP (a system dynamically updates load distribution in one region including a transmission point; see lines 43-62, col. 6); gathering load statistics associated with the first network cell; gathering load statistics associated with at least one neighboring network cell; and/or gathering latency statistics associated with at least the first TRxP and the first network cell (no patentable weight is given to other limitations due to the claim language or).

Regarding claims 31 and 42; Ma discloses determining whether a cell size restriction of the second cell permits movement of the first TRxP to the second cell; determining whether the first TRxP is controllable by a network node implementing the second cell; determining whether a processing capacity of the second cell is capable to support an addition of the first TRxP (no patentable weight is given to other limitations due to the claim language or); and/or determining whether the second cell exists (the system may change the cell ID associated with transmit point 196 from the cell ID of hyper cell 182 to the cell ID of hyper cell 184; see lines 63-65, col. 6). 

Regarding claims 34 and 45; the method of claim 28, further comprising in response to determining, based on the evaluation of the utilization criterion, that the first TRxP is new to the wireless communication network: creating a new network cell and associating the TRxP with the new network cell, wherein the new network cell is the first network cell, and wherein the first network cell is served by an existing network node of the wireless network; or  4Attorney Docket No. 4015-11208 Client Reference No. P72929-US1 associating the TRxP to an already existing network cell within the wireless network, wherein the existing network cell is the first network cell, and wherein the first network cell is served by an existing network node of the wireless network (no patentable weight is given because “determining whether the first TRxP is new to the communication network” is not chosen in claim 28).

Claims 30, 32-33, 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; in view of Khay-lbbat; and in further view of Rong et al. (WO 2017/098441 A1).

Regarding claims 30 and 41; Ma discloses moving at least the first TRxP according to the determined cell border layout (a system is configured with hyper cells 182 and 184 with cell boundary; the system may change the cell ID associated with transmit point 196 from the cell ID of hyper cell 182 to the cell ID of hyper cell 184 based upon traffic load statistics; see lines 63-65, col. 6 and Fig. 1B).
Ma discloses a system contains hyper cells with cell boundary. 
Ma does not explicitly disclose determining an optimized cell border layout in order to increase L2 handover.
Rong discloses determining an optimized cell border layout in order to decrease layer 3 handovers between cells of the wireless communication network and increase layer 2 mobility within cells of the wireless communication network based on the utilization statistics (the hyper cell manager configures the TRPs into hyper cells; associating the UE to be with different vAPs for each slice allows handovers to happen on a per slice base; RAN slice manager implement a handover mechanism at the physical layer (L2) instead of cellular handover (L3); see paragraphs [0068], [0088], [0113] [0122] and [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma, Khay-lbbat and Rong to determine an optimized cell border layout to reduce number of cellular (L3) handovers (see paragraph [0089]). 

Regarding claims 32 and 43; Ma discloses moving a TRP to a second cell when traffic load is exceeding a threshold.

Rong discloses creating the second cell and associating it with the wireless communication network (generating a new cell with multiple TRPs to serve UE with a specific service; see paragraphs [0089]-[0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma, Khay-lbbat and Rong to create a new cell in order to move a TRP to a new hyper cell (see paragraph [0089] of Rong).

Regarding claims 33 and 44 Ma discloses keeping the TRxP in the first cell (when the traffic load is not exceeding a certain threshold, the system does not expand a first hyper cell; see lines 43-62, col. 6); or evaluating whether at least one third cell is suitable for moving the TRxP to based on utilization statistics for the at least one third cell and if the at least one third cell fulfils the movement criterion (no patentable weight is given due to the claim language or).
 
Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; in view of Khay-lbbat; and in further view of Alarcon et al. (US 2016/0211979 A1).

Regarding claims 35 and 46; Ma discloses a hyper cell includes a plurality of TRxPs.
The combination of Ma and Khay-lbbat does not explicitly disclose deleting a hyper cell when no TRxPs are in the cell.
Alarcon discloses determining whether the first network cell comprises any other TRxPs (when the client is the last to leave; see paragraph [0092]); and deleting, when the first TRxP has been moved, the first network cell when it is determined that it does not comprise any other TRxPs (a virtual client is deleted when the last client is disconnected; see paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma, Khay-lbbat and Alarcon to delete a virtual entity when there are no elements in the entity to better manage requests in a communication network (see paragraph [0007] of Alarcon).

Claims 36-37 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ma; in view of Khay-lbbat; and in further view of Li et al. (US 2019/0068443 A1).

Regarding claims 36 and 47; Ma discloses gathering traffic load information in a hyper cell.
The combination of Ma and Khay-lbbat does not explicitly disclose gathering traffic load in a second cell.
Li discloses gathering utilization statistics for at least one second TRxP and/or at least the second cell (gathering traffic load in the neighboring cell; see paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma, Khay-lbbat and Li to gather traffic load in a second cell in order to determine whether to transfer a TRxP to the second cell (see paragraph [0067]).

Regarding claims 37 and 48; Ma discloses gathering traffic load information in a hyper cell.

Li discloses based on the utilization statistics for the at least one second TRxP and/or the another network cell: moving the at least one second TRxP to the first cell and/or the another network cell (when the neighboring cell are less crowed, UEs in the cell may be transferred to the neighboring cell; see paragraph [0067]); or creating a new network cell comprising the first TRxP and the at least one second TRxP (no patentable weight is given due to claim language or).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma, Khay-lbbat and Li to move at least one second TRxP to another cell in order to achieve load balancing (see paragraph [0067] of Li).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.L/Examiner, Art Unit 2415                

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415